“mm-WW; WWW3WWWW mm.” .

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
JOSEPH DIXON MIDYETTE, )
)
Petitioner, )
) Case: 1:15—cv—00868 (G Deck)
v. ) Assigned To : Unassigned
) Assign. Date : 6/9/2015
UNITED STATES OF AMERICA, 6 611.. ) Description: Habeas Corpus/2254
)
Respondents. )
)
MEMORANDUM OPINION

This matter is before the Court on petitioner’s pro se petition for writ of habeas corpus. A
habeas action is subject to jurisdictional and statutory limitations. See Braden v. 30th Judicial Cir.
Cl. 0ny., 410 US. 484 (1973). The proper respondent in a habeas corpus action is petitioner’s
custodian, Rumsfeld v. Padilla, 542 US. 426, 434-35 (2004); Blair—Bey v. Quick. 151 F.3d 1036,
1039 (DC. Cir. 1998) (citing Chatman—Bey v. Thornburgh, 864 F.2d 804, 810 (DC. Cir. 1988)),
who in this case is the Warden of Maury Correctional Institution in North Carolina. Because this
“district court may not entertain a habeas petition involving present physical custody unless the
respondent custodian is within its territorial jurisdiction,” Stokes v. US. Parole Comm ’n, 374 F.3d
1235, 1239 (DC. Cir. 2004), ordinarily the Court would transfer this matter to the district in which
petitioner currently is incarcerated. However, because the Court recently has ordered the transfer

of a substantially similar habeas petition to the United ‘ = ’strict Court for the Eastern District

   
  
 

of North Carolina, see Midyette v. United Stat ' o. lS-cv-0674 (UNA) (D.D.C. May

“Bf/za/ / )/

 

Unite States District Judge